     Case: 3:18-cv-00079-slc Document #: 175 Filed: 09/09/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

TERRANCE PRUDE,
                                                         OPINION and ORDER
                       Plaintiff,
    v.                                                          18-cv-79-slc

SHAWN GALLINGER, BRANDON
WARD, MARY TAYLOR, and
GARY BOUGHTON,

                       Defendants.


    Consistent with the court’s rulings during the telephonic final pretrial conference:

         •   Defendants’ MIL #8 is GRANTED, and plaintiff Terrance Prude’s potential

             compensatory damages are limited to $1. Attached to this order are the court’s

             updated post-trial jury instructions and special verdict form reflecting that

             ruling.

         •   Upon reconsideration, defendants’ MIL #2 is RESERVED, with respect to

             whether Prude may introduce evidence related to a DOC policy that

             incorporates aspects of the Prison Rape Elimination Act (PREA). By September

             15, 2021, defendants shall file with the court two versions of the DOC’s

             “Executive Directive” related to the PREA: an unredacted version and a version

             with their proposed redactions. At the final hearing the morning of trial, I will

             determine whether Prude may introduce the redacted Executive Directive, or

             whether I will limit him to just asking defendants’ questions about their

             knowledge of the Executive Directive.

         •   Defendants’ objection to Prude’s Exhibits 16 and 17 (Prude’s mental health

             records) is RESERVED. Prude may admit these exhibits in his claim for punitive

                                             1
Case: 3:18-cv-00079-slc Document #: 175 Filed: 09/09/21 Page 2 of 2




       damages, but if he uses those documents for other purposes at trial, I will take

       up any objections at that time.




SO ORDERED.

Entered this 9th day of September, 2021.

                                    BY THE COURT:

                                    /s/

                                    STEPHEN L. CROCKER
                                    Magistrate Judge




                                          2
